On 
behalf of the nation of Paraguay, I wish to express to 
you, Mr. President, my most sincere congratulations on 
your election to preside over the General Assembly at 
its sixty-third session. I wish you every success. 
 This is a place where every year the Powers of 
the world write history that should transcend mere 
lofty political prose and be a tool for verse — the 
poetry of eliminating hunger, embracing equity among 
nations and building a better world for all. I believe 
that, one day, these enormous buildings — which were 
built with the aim of preventing war — will be 
increasingly dedicated to providing bread, eradicating 
hunger and malnutrition throughout the world and 
saving millions of lives from disease and violence of 
all kinds. 
 After 61 years of single-party Government and 
for the first time in my country’s political history, a 
party has come to power via the ballot — the 
appropriate means under the democratic code. 
Paraguay is soaring on the winds of democratic change 
that are blowing through the region. The new 
Government that I represent is an unequivocal response 
to the many needs that have arisen and opportunities 
that have been lost in recent decades. This year, 
citizens voted for greater social justice, to halt the 
 
 
7 08-51749 
 
massive destruction of the environment, and to combat 
the corruption, shady dealings and favouritism of a 
weakened and opportunistic State that delayed the 
implementation of a sustainable and inclusive 
development strategy for years. 
 The new administration represents the end of our 
19-year transition to democracy and has embarked on 
reform of the State and the economy. It has encouraged 
citizens to participate in the political decision-making 
process. We understand that political and economic 
stability is not more important than social stability. 
That is why we are committed to applying social 
policies to combat extreme poverty. We cannot hope 
for sustainable development when the market and the 
State deny opportunities to the weakest, nor is it 
possible to sustain democracy when the vast majority 
are excluded from enjoying economic benefits. We 
therefore believe in economic growth with social 
equity and in environmental responsibility as the very 
heart of our public policies.  
 Paraguay has opened a door of opportunity to the 
world. Two weeks ago, before we had come to the end 
of our first month in power, my Government launched 
a major assault on illicit Government management. The 
mafias that enjoyed shameful and excessive wealth 
through their influence on public power are enduring 
the worst moment of their history in Paraguay. We do 
not rule out the possibility of stripping the ill-gotten 
gains from those whom scandalous wealth made 
millionaires overnight and are now digging in their 
heels and even hatching specific plots to foment 
political and economic instability. The political 
holdovers in Paraguay still cling to a fascistic style of 
patronage, to which my Government has responded 
firmly but calmly. We will show zero tolerance for any 
anti-democratic activity and close our doors to all 
blackmail and any attempt to revive outdated models of 
access to power.  
 The new Government, which came to power on 
15 August, has been proactive in a historic show of 
solidarity with the democratic peoples of Latin 
America and in its rapid response in defence of 
democratically elected Governments, such as in the 
sister Republic of Bolivia, in the context of the Union 
of South American Nations. We also thank those 
brotherly countries that stood with us in the face of 
potential instability and have expressed their concern 
for and solidarity with the Paraguayan process.  
 The only way to build economic relations has 
been through a market mechanism which sold Latin 
America on the financial speculation of the 1980s that 
sunk our continent in debt, sidelined the role of the 
State and widened the gap between rich and poor. That 
mechanism, which was forced upon us, has proven to 
be wrong-headed and very costly for our peoples on 
the social level. 
 Today, we are seeing a financial crisis in 
developed economies as a result of immoral 
speculation that also affects the well-being of peoples. 
The sole motive behind such speculation is the desire 
for greater wealth that privatizes benefits and 
socializes the costs of unregulated market economies.  
 Paraguay is in favour of strengthening the 
General Assembly and restoring its mandated attributes 
and functions under the United Nations Charter. As the 
most representative body of the Organization, the 
Assembly must become a true world parliament in 
which the major issues affecting humankind can be 
discussed and are not relegated to other bodies whose 
decision-making process is confined to a small number 
of countries that often fail to take the opinion of the 
majority of the membership into account. 
 Paraguay believes that the problems that have led 
to climate change call for short- and long-term world 
responses in line with the most recent scientific 
advances and applied in a fashion that is compatible 
with the economic and social development of each 
country affected. Countries with economies in 
development suffer in particular from vulnerability and 
isolation as they attempt to enter the globalized market.  
 Ironically, it is the poorest — those who are the 
least responsible for climate change — who suffer 
most from its consequences. When it comes to major 
responsibility, we often note the irony of conservation 
measures imposed on areas of the world that are 
already suffering from poverty and exclusion. At the 
same time, we note the sustained indifference and 
limited capacities for self-criticism in the political 
realms that manage the fate of the world. That is 
precisely where the principal industrial and 
consumption phenomena arise, creating societies that, 
due to the irresponsibility of their leaders, persist in 
depleting their own resources, their own lands, their 
own dreams and their own lives.  
 Paraguay therefore calls on countries to recognize 
their shared but differentiated responsibilities. We 
  
 
08-51749 8 
 
stress the need for all members of the international 
community to act on their pledges. The same is true in 
determining political and economic responsibility for 
the deterioration of the world — the irreplaceable 
home of humankind.  
 At the same high level as our concern for the 
structural and immediate causes of poverty is our 
concern for the situation of indigenous peoples. Not 
only are they poor and excluded, but in many regions 
of the continent they have not reached a level of civic 
inclusion that permits them to be involved in decision-
making processes. In many cases, those who uphold a 
discourse of inclusion are intolerant when our 
indigenous brothers take on political leadership roles.  
 The indigenous nations of Latin America are not 
the ancient creation of our continent, but the most vital 
potential for political action, which we must respect, 
promote and include. If we did not, that would be an 
intolerable attack against our own civilization. America 
must wake up in the face of all of that.  
 We need to account for the old debt, which began 
to accrue in the filthy bowels of the slave ships and 
continued to grow with every gesture of disdain 
towards any indigenous attempt to have their say, their 
vote, their dreams and their plans for the land that at 
one time was theirs alone. Recognizing indigenous 
peoples as participants in the political and participatory 
processes of the State is still a pending issue, and it is a 
sad expression of intolerance in many regions.  
 In Paraguay, we have begun a process of 
transparency that has no precedents. The media are 
playing a fundamental role in this process. They were 
very proactive in combating corruption in Paraguay, 
and today, because of their questioning of our 
management, they are working at a high standard to 
generate ongoing self-criticism. As we guarantee the 
most unconditional support for enlightened 
management in journalism, self-expression and the 
right to access information, we seek to open up better 
horizons for the communications and education media, 
which had always been persecuted or dismissed as of 
no importance in our country.  
 We must work to build a more just world through 
social engineering. It is time to go beyond statements 
that are incapable of showing clear signs of progress in 
the fight against poverty and exclusion. The world’s 
forums for debate and reflection cause strain and risk 
losing credibility if they do not lead to actions that can 
draw a smile on the faces of unemployed youths who 
have no future. It is sad to see migrants who wander in 
an incessant exodus of biblical proportions, or to see 
women who are relegated to a secondary position by a 
culture and a civilization unable to recover the original 
dignity that belongs to them, who give life, affection, 
creativity and courage to change the world.  
 We need to highlight food security by ensuring 
not only space and opportunities for self-managed 
production, but also its cultural, sovereign and national 
identity dimensions. We are calling for greater, better 
and more timely international assistance for 
agricultural and fishing production in order to ensure 
increasing food production without destroying the 
environment and avoiding the current rise in food 
prices. Those costs end up punishing primarily the 
most vulnerable groups. On the global scale, we call 
upon nations that are heading huge agricultural projects 
to recognize the tribulations of small local producers, 
who often are crushed by new models that are 
arrogantly imposed on them.  
 The question of landlocked developing countries 
is a fundamental issue in Paraguay’s foreign policy. 
The disadvantages and asymmetries that that 
geographic situation has generated and continues to 
generate can be remedied only through international 
recognition and the granting of special, differentiated 
treatment in the country’s insertion into a globalized 
world.  
 Paraguay believes that the upcoming midterm 
review meeting of the Almaty Programme of Action is 
extremely important. It is an opportunity to consolidate 
achievements made so far and to ensure greater 
commitment from international bodies and from more 
developed countries. Working together in a coordinated 
matter will help landlocked developing countries 
overcome their limitations.  
 In Paraguay, large corporations — the Itaipu with 
Brazil and the Yasyreta with Argentina — offer 
abundant and available electric energy. Our 
Government is committed to prioritizing and using 
these renewable resources for economic and social 
development of the country in such a manner as to 
complement our efforts to create better sources of 
work, more production and a reduction of poverty. We 
are operating in a framework of increasingly fluid 
dialogue with our brotherly countries, with which we 
share those power stations, so that the benefits can 
 
 
9 08-51749 
 
repair the social debts deserving our attention and 
become true factors for economic growth. 
 Taking into account the upcoming review of the 
financing for development process, which will take 
place in Doha at the end of the year, Paraguay calls for 
the international community to mobilize its external 
resources to provide decisive support for the 
development of small economies. That is a priority 
both for both international financial bodies and  
developed economies. We would like the call for just 
international trade to become a true impetus for 
development.  
 Many of our countries have communities in 
various places in the world. Just like Europeans who in 
the past century came to America, today many friends 
and families from our regions seek better prospects in 
the countries of Europe and in North America. We call 
upon the humanitarian, brotherly, hospitable sense — 
the same that our continent showed in the past in 
sharing its scarce resources — in nations that today 
take in our migrants, who are dreaming of having a job 
and the right to a dignified life, far from their 
countries. The human dimension of that drama calls for 
a frank dialogue with receiving countries to find a 
solution to this new drama of globalization. 
 The Republic of Paraguay believes that, although 
progress has been made towards the Millennium 
Development Goals (MDGs), we cannot deny the 
existence of the inequalities that persist in the 
developed world. Millions of people continue to live in 
extreme poverty, a situation that is worsened by the 
sudden increase in the cost of food and fuel and the 
consequences of climate change. 
 In order to achieve the MDGs by 2015, we are 
calling for strengthening the combined efforts of 
Governments, civil society organizations and the 
private sector in the context of a global alliance for 
stronger and more effective development, increasing 
official development assistance for the most vulnerable 
economies in particular.  
 We must not forget the thousands of millions of 
human beings worldwide who live below the poverty 
line. In our Latin American subcontinent, poverty has 
risen to 44 per cent of the population. In Paraguay, 
35.6 per cent of our citizens suffer from this scourge, 
and of those almost 20 per cent live below the line of 
extreme poverty. Malnutrition now affects four out of 
every 100 Paraguayan children. This situation is 
unacceptable and demands a radical change in the 
approach taken to combat this state of affairs. The most 
disadvantaged, those who remain in the sidelines of 
development are the ones we must listen to, and 
alleviating their suffering must be our priority.  
 Today more than ever, Paraguay requires 
international cooperation in achieving its socio-
economic priorities, in developing and strengthening 
its institutions and in providing preferential attention to 
the most vulnerable sectors. We hope that the opening 
of developing countries will favour the most 
disadvantaged and that the same restrictions demanded 
in the development of more developed economies will 
not be applied.  
 We believe that this will be a vital tool for 
strengthening developing countries. That is why 
Paraguay signed the constitution of the Bank of the 
South and will continue to support the strengthening of 
that institution so that it can meet its objectives of 
financing the balanced and stable economic and social 
development of its member States, promoting 
macroeconomic stability and strengthening integration 
in order to set the foundation for regional and financial 
autonomy. However, that does not mean that we no 
longer require the support, resources and cooperation 
of the most developed countries for the two modes of 
cooperation are complementary for development.  
 Paraguay believes that the international 
community should ensure that the mobilization of 
external resources becomes a priority for international 
financial bodies and the developed economies. To that 
end, we must regain the level of expansion of official 
development assistance, which in recent years has been 
shrinking in a disturbing fashion. 
 Terrorism must be eradicated from the face of the 
Earth. There is nothing more dangerous to the unity of 
civilization than terrorism as a fact of daily life: the 
terrorism that kills children through hunger; the 
terrorism of weapons anywhere; the terrorism that 
affects children in my country who die because of toxic 
produce; the terrorism that killed our brothers in the 
Twin Towers, which will continue to kill as long as war 
remains a business for a few and fanaticism continues 
to cloud our hearts. 
 I know that love is a word not frequently used in 
political discourse, but there is no other way to rebuild 
a world so disfigured by hate. We must not forget 
individuals who, for various physical and mental 
  
 
08-51749 10 
 
reasons, have special capacities. Those are our dearest 
brothers and sisters in a world that often excludes those 
who cannot compete in terms of physical strength or 
thought. We must create conditions to enable them to 
share in our everyday lives without suffering the 
burden of exclusion or indifference. Our efforts to 
support that sector of the population need not be 
extraordinary but should be carried out in daily actions, 
rich in sharing and informed by an awareness of 
brotherhood and nature.  
 In this globalized world where things happen so 
quickly and communication is immediate, we see 
clearly its greatest technological advancements, its 
powerful financial architecture and its scientific plans 
to colonize the universe, but, we have to ask ourselves, 
where has the human being been left in all of this?  
 Men and women must always remain at the centre 
of that scenario. The only thing that will save us from 
post-modern savagery is if they recover their place 
from which no one should ever have been exiled. 
Humanity is the only value shared, without a single 
difference, by a child dying of hunger in a developing 
country and a child who eats breakfast every day in a 
developed country.  
 Paraguay is a small country in the world, but it 
believes in friendship. That is why we have set 30 July 
as the Day of Friendship. We hope that this initiative 
will resonate in various regions of the world and that 
friendship, with its values and its principles, sooner 
rather than later will replace the hostility which is so 
present in our times.